The opinion of the Court was delivered, by
Lowrie, J.
Where the law distinguishes, we look for some difference, and perhaps for some contrast; and therefore when it provides one remedy by foreign, and another by domestic attachment, we expect them to be applicable to different and even contrasted cases, and such is plainly the fact.
Foreign attachment is a remedy against debtors that are absent and non-resident; while domestic attachment is a remedy against resident debtors absenting or concealing themselves. Absence or its equivalent gives the remedy by attachment of one kind or the other. Residence and non-residence are the contrasted elements in the definitions of the two kinds of attachment. And the character of the remedies is consistent with this distinction; for the absconding debtor is treated as though he had committed an act pf bankruptcy, and the domestic attachment sequesters his goods for the benefit of all his creditors; whereas the non-resident debtor is treated as having merely broken hiá contract, and his goods are attached to enforce his appearance.
This was clearly a case, not of a non-resident and absent, but of a resident and absconding debtor.; and therefore it was right to dissolve the foreign attachment. His absconding is one of the very acts that give the right to the domestic attachment. He was still a resident, within the meaning.of the law, if the act of absconding was the only breach of his resident character; and up to that time no intention of changing his residence appears. It makes no difference that during some time before his absconding he was not within the reach of process, because of his absence in performing a job of work. This was no disruption of his resident relation. It often happens that the ordinary process of the law is delayed by the temporary and innocent absence of resident debtors; but such absence does not subject them to the extraordinary remedy by attachment.
Judgment affirmed.